Exhibit 10.1


McKESSON CORPORATION
LONG-TERM INCENTIVE PLAN
As Amended and Restated Effective May 26, 2015




--------------------------------------------------------------------------------


TABLE OF CONTENTS








 
 
Page


1
NAME AND PURPOSE.
1


2
ADMINISTRATION OF THE PLAN.
1


3
ELIGIBILITY.
1


4
CALCULATION OF AWARDS.
1


5
PAYMENT OF AWARDS.
2


6
CHANGE IN CONTROL.
4


7
TRANSFERABILITY.
4


8
RECOUPMENT
5


9
WITHHOLDING TAXES.
5


10
FUNDING.
5


11
AMENDMENT.
5


12
TERMINATION.
5


13
GOVERNING LAW.
5


14
NOTICES.
5


15
SEVERABILITY.
5


16
SUCCESSOR OF THE COMPANY.
6


17
EXECUTION.
6











 
i
 




--------------------------------------------------------------------------------






McKESSON CORPORATION
LONG-TERM INCENTIVE PLAN


As Amended and Restated Effective May 26, 2015

1.
NAME AND PURPOSE.

The name of this plan is the McKesson Corporation Long-Term Incentive Plan (the
“Plan”). Its purpose is to advance and promote the interests of the stockholders
of McKesson Corporation, a Delaware corporation (the “Company”) by attracting
and retaining employees who strive for excellence, and to motivate those
employees to set and achieve above-average financial objectives by providing
competitive compensation for those who contribute most to the operating progress
and earning power of the Company, its subsidiaries and affiliates.

2.
ADMINISTRATION OF THE PLAN.

The Plan shall be administered by a committee (the “Committee”) consisting of
not less than two directors of the Company to be appointed by the Board, each of
whom is an “outside director” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended. No member of the Committee shall be
eligible to receive benefits under the Plan. The Committee shall have the sole
authority, in its absolute discretion, to adopt, amend, and rescind such rules
and regulations as, in its opinion, may be advisable in the administration of
the Plan, to construe and interpret the Plan, the rules and regulations, and to
make all other determinations deemed necessary or advisable for the
administration of the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all employees who participate in the
Plan (the “Participants”) and other interested parties.

3.
ELIGIBILITY.

Participation in the Plan shall be limited to those salaried key officers and/or
other employees of the Company, its subsidiaries and affiliates who are selected
from time to time by the Committee. Participants in the Plan are also eligible
to participate in any incentive plan of the Company.

4.
CALCULATION OF AWARDS.

Awards under the Plan shall be made in the sole discretion of the Committee.
After the close of the period for which an award may be made (a “Performance
Period”), the Committee shall determine the dollar amount of the award to be
made to each Participant whom the Committee has selected to be an award
recipient for that Performance Period; provided, however, that the award amount
for any individual who is a “covered employee” (as defined in regulations
adopted pursuant to Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”)) of the Company on the last day of a Performance Period
(the “Specified Officers”) shall be subject to the following limitations:


1

--------------------------------------------------------------------------------





(a)2.0% of the Company’s aggregate “Annual Income” for the Performance Period
shall be set aside for awards to the Specified Officers. For this purpose,
“Annual Income” shall mean reported net income before gains and losses from the
sales of businesses and settlements or awards paid or accrued for claims,
controversies or litigation against or related to the Company or its businesses.
(b)The maximum awards to the following Specified Officers shall equal the
indicated percentage of the aggregate fund set forth in (a) above, determined
pursuant to the following schedule:
Officer
Percentage
Chief executive officer
40%
The four highest compensated officers
(other than the CEO)
15% each
Total
100%

(c)The Committee in its sole discretion may reduce the award otherwise payable
to any Specified Officer as determined above, but in no event may any such
reduction result in an increase of the award payable to any other Participant,
including but not limited to any other Specified Officer.

5.
PAYMENT OF AWARDS.

All awards to Participants pursuant to the Plan shall be paid in cash. Prior to
January 1, 2005, awards shall be paid as soon as practicable after the end of
the Performance Period; provided, however, that, at the Participant’s election,
receipt of all or part of an award may be deferred under the terms of the
Company’s Deferred Compensation Administration Plan II in the manner prescribed
by regulations established by the Committee. After December 31, 2004, all awards
shall be paid no later than the later of two and one-half months following the
end of the Company’s fiscal year or the end of the calendar year in which the
award is no longer subject to a substantial risk of forfeiture; provided,
however, that, at the Participant’s election, receipt of all or part of an award
may be deferred under the terms of the Company’s Deferred Compensation
Administration Plan III (“DCAP III”) and in compliance with Section 409A of the
Code.
A Participant shall have no right to receive payment of any award under the Plan
unless he or she has satisfied regulations prescribed by the Committee at the
time of making the award and the Committee has determined that the performance
objectives applicable to such award, if any, have been achieved.
Any other provision of the Plan to the contrary notwithstanding, if the
Committee determines that a Participant has engaged in any of the actions
described in (c) below, the consequences set forth in (a) and (b) below shall
result:


2

--------------------------------------------------------------------------------





(a)Any outstanding award shall be forfeited immediately and automatically and
shall not be payable to the Participant under any circumstances.
(b)If the Participant received payment of an award within six months prior to
the date that the Company discovered that the Participant engaged in any action
described in (c) below the Participant, upon written notice from the Company,
shall immediately repay to the Company in cash the amount of such award
(including any amounts withheld pursuant to Paragraph 9).
(c)The consequences described in (a) and (b) shall apply if the Participant,
either before or after termination of employment with the Company or one of its
subsidiaries or affiliates:
(i)    discloses to others, or takes or uses for his or her own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how belonging to the Company or any of its subsidiaries or affiliates
and obtained by the Participant during the term of his or her employment,
whether or not they are the Participant’s work product. Examples of such
confidential information or trade secrets include (but are not limited to)
customer lists, supplier lists, pricing and cost data, computer programs,
delivery routes, advertising plans, wage and salary data, financial information,
research and development plans, processes, equipment, product information and
all other types and categories of information as to which the Participant knows
or has reason to know that the Company or its subsidiaries or affiliates intends
or expects secrecy to be maintained;
(ii)    fails to promptly return all documents and other tangible items
belonging to the Company or any of its subsidiaries or affiliates in the
Participant’s possession or control, including all complete or partial copies
recordings, abstracts, notes or reproductions of any kind made from or about
such documents or information contained therein, upon termination of employment,
whether pursuant to retirement or otherwise;
(iii)    fails to provide the Company with at least thirty (30) days’ written
notice prior to directly or indirectly engaging in, becoming employed by, or
rendering services, advice or assistance to any business in competition with the
Company or any of its subsidiaries or affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Company or
any of its subsidiaries or affiliates at the time of the termination of the
Participant’s employment with the Company or any of its subsidiaries or
affiliates;
(iv)    fails to inform any new employer, before accepting employment, of the
terms of this paragraph 5 an of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Company or any of its subsidiaries or affiliates
and obtained by the Participant during the term of his or her employment with
the Company or any of its subsidiaries or affiliates;


3

--------------------------------------------------------------------------------





(v)    induces or attempts to induce, directly or indirectly, any of the
customers of the Company or its subsidiaries or affiliates, employees,
representatives or consultants to terminate, discontinue or cease working with
or for the Company, or any of its subsidiaries or affiliates, or to breach any
contract with the Company or any of its subsidiaries or affiliates, in order to
work with or for, or enter into a contract with the Participant or any third
party;
(vi)    engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Company or any of its subsidiaries or affiliates; or
(vii)    directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the Company
or its affiliates, at any time during the twelve months following termination of
employment with the Company.
The Committee shall determine in its sole discretion whether the Participant has
engaged in any of the acts set forth in (i) through (vii) above, and its
determination shall be conclusive and binding on all interested persons.
Any provision of this paragraph 5 which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
paragraph 5.

6.
CHANGE IN CONTROL.

The statement of terms and conditions adopted pursuant to the Plan shall
prescribe rules for the acceleration of awards in the event of a “Change in
Control” of the Company. For this purpose, a Change in Control shall mean the
occurrence of any change in ownership of the Company, change in effective
control of the Company, or change in the ownership of a substantial portion of
the assets of the Company, as defined in Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended, the regulations thereunder, and any
other published interpretive authority, as issued or amended from time to time.

7.
TRANSFERABILITY.

Awards made pursuant to the Plan are not transferable or assignable by the
Participant other than by will or the laws of descent and distribution, and
payment thereunder during the Participant’s lifetime shall be made only to the
Participant or to the guardian or legal representative of the Participant.
Payments which are due to a deceased Participant pursuant to the Plan shall be
paid to the person or persons to whom such right to payment shall have been
transferred by will or the laws of descent and distribution.


4

--------------------------------------------------------------------------------






8.
RECOUPMENT.

Awards, and payments made under such awards, are subject to the Company’s
Compensation Recoupment Policy, which was first adopted by the Company on
January 20, 2010, as amended from time to time, and which is hereby incorporated
by reference into this Plan.

9.
WITHHOLDING TAXES.

Whenever the payment of an award is made, such payment shall be net of an amount
sufficient to satisfy federal, state and local withholding tax requirements and
authorized deductions.

10.
FUNDING.

No provision of the Plan, or regulations adopted hereunder, shall require the
Company, for the purpose of satisfying any obligations under the Plan, to
purchase assets or segregate or place any assets in a trust or other entity to
which contributions are made.

11.
AMENDMENT.

The Committee may amend the Plan at any time; provided that (i) to extent
required under Section 162(m), the Plan will not be amended without prior
approval of the Company’s stockholders, and (ii) no amendment shall
retroactively and adversely affect the payment of any award previously made.

12.
TERMINATION.

The Plan may be terminated at any time and for any reason by resolution of the
Board of Directors of the Company by the affirmative vote of a majority of the
directors in office; provided, however, that such termination shall not affect
any incentive award which shall have been granted prior to such termination.

13.
GOVERNING LAW.

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the substantive laws, but not the choice of law rules, of the state
of California.

14.
NOTICES.

All notices under this Plan shall be sent in writing to the Secretary of the
Company. All correspondence to a Participant shall be sent in writing to the
Participant at the address which is his or her recorded address as listed on the
most recent election form or as specified in the Company’s records.

15.
SEVERABILITY.

If any provision of the Plan shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereunder shall
continue to be effective.


5

--------------------------------------------------------------------------------






16.
SUCCESSOR OF THE COMPANY.

This Plan shall be binding upon and inure to the benefit of any successor or
successors of the Company.

17.
EXECUTION.

This amended and restated McKesson Corporation Long-Term Incentive Plan was
adopted on May 26, 2015.
McKESSON CORPORATION
By:    /s/ Jorge L. Figueredo__________________
Jorge L. Figueredo
Executive Vice President, Human Resources


6

--------------------------------------------------------------------------------






AMENDMENT NO. 1
TO
McKESSON CORPORATION LONG-TERM INCENTIVE PLAN
As Amended and Restated Effective May 26, 2015
Amendment No. 1 Effective October 23, 2018


WHEREAS, McKesson Corporation (the “Company”) has established the McKesson
Corporation Long-Term Incentive Plan, as amended and restated effective May 26,
2015 (the “LTIP”) to advance and promote the interests of the Company’s
stockholders by attracting, retaining and motivating those employees who
contribute most to the operating progress and earning power of the Company, its
subsidiaries and affiliates;
WHEREAS, Section 11 of the LTIP provides in relevant part that the Compensation
Committee (the “Committee”) of the Board of Directors of the Company may amend
the Plan at any time; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders, and not inconsistent with the purposes of the
LTIP, that it may, in its discretion, delegate a portion of its authority under
the LTIP to one or more officers of the Company.
NOW, THEREFORE, the LTIP is hereby amended by adding the following as a new
final sentence of paragraph 2:
The Committee in its discretion may delegate to an officer or officers of the
Company all or a portion of its authority to (a) select from time to time
salaried key officers and/or other employees of the Company for participation in
the Plan, and (b) to make and amend awards to Participants, in each case
provided that such delegated authority shall not extend to (i) participants who
are subject to Section 16 of the Securities Exchange Act of 1934, as amended, or
(ii) any officers of the Company to whom such authority has been delegated.
Except as hereby modified, the LTIP shall remain in full force and effect.


Executed and effective as of October 23, 2018.


McKESSON CORPORATION




By:    /s/ Jorge L. Figueredo__________________
Jorge L. Figueredo
Executive Vice President, Human Resources





